DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 10/25/2019.
Claims 1-7 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grieser at al. (US 2012/0316760).

As to claims 1 and 7 Grieser discloses a combustion control system for an engine mounted on an automobile, comprising:
an ignition plug (3) configured to ignite a mixture gas inside a combustion chamber (2) of the engine(1) (paragraph 0055)
an intake passage (42) configured to introduce intake gas into the combustion chamber; 
an exhaust passage (45) configured to discharge exhaust gas generated inside the combustion chamber;
an exhaust gas recirculation (EGR) passage (63 and 73) communicating with the intake passage and the exhaust passage and configured to recirculate a portion of the exhaust gas into the intake passage;
an EGR valve (29 and 39) configured to adjust an amount of the exhaust gas flowing through the EGR passage; and
a control device (14) configured to control the ignition plug and the EGR valve according to an operating state of the engine (paragraph 0033), 
the control device (14) including a processor configured to execute a deposit reducing module to reduce deposit being accumulated inside the combustion chamber,( note this is a direct injection engine and the injector and its deposits are located within the combustion chamber.  Also note any cleaning of the injector will also result in cleaning of the entire combustion chamber) (paragraphs 0034-0038) (paragraph 0064 and method 300)
wherein the deposit reducing module performs a deposit amount estimation control in which an accumulating amount of the deposit is estimated 
wherein in the deposit removal control, a control of the ignition plug in which the mixture gas is caused to combust by igniting the mixture gas, and a control of the EGR valve in which the amount of the exhaust gas introduced into the combustion chamber is decreased are performed. (Paragraph 0066).
The injector temperature may be raised by raising overall combustion chamber temperature. This may include advancing spark timing at 308, reducing external/internal EGR at 310, and/or bypassing a charge-air cooler at 312. Spark timing may be advanced relative to an optimal setting for the operating conditions, such maximum brake torque (MBT) ignition timing, while accounting for additional torque requests, combustion conditions, etc. External EGR may be reduced by adjusting the position of one or more EGR valves, such as HP-EGR valve 29 and LP-EGR valve 39, in order to reduce EGR flow into the cylinder.





As to claim 2 Grieser discloses the engine combustion control system of claim 1, wherein the performance of the deposit removal control is limited when a load is higher than a given value in the operating range of the engine. 
Paragraphs 0029 and 0032 states this operation is designed for low speed/load operation.  Therefore it would be limited to a low load operation.  Therefore in a higher load it would be limited/ not operate.

As to claim 5.    The engine combustion control system of claim 1, wherein the deposit reducing module further performs, after the execution of the deposit removal control, an accumulating period control to determine whether a given period is lapsed, and performs the deposit removal control also when the given period is lapsed. (Paragraph 0064).
Further, in other embodiments, the entry conditions may include an amount of time, engine cycles, miles driven, etc. that have lapsed since a previous cleaning routine

As to claim 6 Grieser discloses the engine combustion control system of claim 1, wherein a control in which an ignition timing of the ignition plug is advanced is further performed in the deposit removal control (figure 3 step 308).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim three contains a novel deposit estimation procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Cylinder cleaning is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747